Judgment, Supreme Court, Bronx County, rendered June 21, 1974, convicting defendant, after a jury trial, of the crimes of murder, possession of a weapon as a felony, robbery in the first degree, robbery in the second degree, grand larceny in the third degree, possession of a weapon as a misdemeanor, and unauthorized use of a motor vehicle, and imposing a sentence of from 25 years to life on the murder conviction with lesser terms on the other convictions, unanimously modified, on the law, to the extent of deleting therefrom the convictions for grand larceny in the third degree and unauthorized use of a motor vehicle, vacating the sentences thereon and dismissing those counts of the indictment. As so modified, the judgment is affirmed. Order entered December 17, 1975, denying defendant’s motion pursuant to *677CPL 440.10 to vacate his conviction is unanimously affirmed. Since defendant was convicted of robbery in the first degree, the convictions for grand larceny in the third degree and unauthorized use of a motor vehicle, under the facts of this case, must be reversed and said counts of the indictment dismissed as inclusory concurrent counts. (People v Grier, 37 NY2d 847; People v Pyles, 44 AD2d 784). We have examined the other points urged by appellant and find them without merit. Concur&emdash;Kupferman, J. P., Silver-man, Capozzoli, Nunez and Yesawich, JJ.